DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that though the instant application claims priority to US provisional application 62/609,403 filed on December 22, 2017 (hereinafter “the provisional application”), claim 1 recites numerous limitations which are not supported by the provisional filing. These limitations include generating a recommendation from “interchange time and cost”, “instances of impatience” and “penalty for unfulfillment both at an aggregated demand level and at an individual vehicle level”. Therefore, the effective filing date for these claims will be considered to be December 21, 2018 for prior art purposes.
These limitations are merely a sample of limitations that Examiner discovered were not supported by the provisional application. Examiner suggests that if it is Applicant’s intention to maintain the December 22, 2017 priority date that Applicant thoroughly examine the claims to determine whether there are any other limitations which are not supported by the provisional application, assuming Applicant intends to remove said limitations.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Pursuant to MPEP 704.10, in particular MPEP 704. 11(a)(R-S), and 37 CFR 1.105(a)(1), if Applicant disputes Examiner’s assertion that the above-mentioned limitations (see sub-section under header “Priority” above) are not supported by the provisional application Examiner hereby makes a Requirement for Information for answers to the following interrogatory:
1. Which portions (line and page numbers) of the description, elements in the drawings or provisional claims provide support for the limitations at issue?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a method for…the apparatus comprising”. The statutory category of the claim is thus unclear. For the purpose of examination, Examiner is interpreting “the apparatus comprising” as “the method comprising”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 13, 15-21, 26-28, 30 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. US PGPUB 2019/0202416.
Regarding claims 1 and 18, Lai discloses an apparatus for configuration and control of Electric Vehicle (EV) charging infrastructure [figs. 1 & 2], the apparatus comprising: 
(a) a processor [pars. 27 & 50; fig. 2, processor 201]; and 
(b) a non-transitory memory storing instructions executable by the processor [fig. 2, memory 203; par. 50]; 
(c) wherein said instructions, when executed by the processor [par. 50], perform steps comprising: 
(i) receiving user input data associated with one or more parameters of an EV charging infrastructure [fig. 2, user behavior analysis component 217; pars. 50 & 62-63]; 
(ii) storing inputs as system data for various aspects of the EV charging infrastructure configuration [fig. 2, power source analysis component 211 and station analysis component 213; pars. 50 & 59-61]; 
(iii) submitting the system data to an optimal planning module; which is configured for performing optimization based on objectives in view of a set of constraints  [par. 56 & 59-63; data regarding demand, the various stations and user behavior are weighted (set of constraints) and used to predict expected demand using machine learning]; and 
(iv) generating a recommendation from the optimal planning module for the custom EV charging infrastructure [pars. 27-28, 54 & 73-74; the server can 
Regarding claims 2 and 19, Lai discloses validating the recommendation from the optimal planning module using a discrete event-based simulator to assess the extent of queuing characteristics present in the EV charging infrastructure configuration and if needed adjust the recommendation from the optimal planning module to minimize issues determined from the simulator [pars. 24, 28 & 74, verifying the battery management plan via simulation to determine whether or not the updated would result in increased or decreased “user waiting” (queuing characteristics) and determine whether or not to implement the current plan (an adjustment to the recommended updated plan) or the updated plan]; and (vi) generating one or more charging schedules via a controlling module for custom EV charging based on one or more input parameters [par. 17, 22, 36, 38 & 60-61; a charging plan is devised based on 24-hour expected demand, including “two-hour” plans , thus a schedule for charging the batteries to meet hourly demands].
Regarding claims 3 and 20, Lai discloses wherein the queuing characteristics are selected from the group comprising: waiting time [pars. 24, 28 & 74], queue length, impact of interchange or transition times, and instances of impatience.
Regarding claims 4 and 21, Lai discloses wherein the one or more input parameters are selected from the group comprising: EV facility infrastructure, EV facility preferences, EV mobility behavior and preferences, EV end user preferences [par. 74, EV user preferences to have demand met], EV data, distributed energy resource (DER) specifications, utility and market data, weather data, master data, financial data, business model data.
Regarding claims 9 and 26, Lai discloses wherein said instructions when executed by the processor are configured to generate the recommendation for the EV charging infrastructure via generating outputs selected from the group of outputs comprising: financial data output, technical operations data output  [pars. 27-28, 54 & 73-74; the server can generate updated battery management plans based on the demand information for how to handle operations at the various charging/exchange stations, thus technical operations data], and business model data output.
Regarding claims 10 and 27, Lai discloses wherein said financial output is selected from the group of financial data outputs comprising: investment decisions, type, number and size of EV chargers in the EV charging infrastructure, investment for EV charging infrastructure upgrades, annualized investment cost of the EV charging infrastructure, and operating costs of the EV charging infrastructure [pars. 60-61, using charging cost information to optimize costs by instructing charging to occur during off-peak hours].
Regarding claims 11 and 28, Lai discloses wherein said technical operations data output is selected from the group of technical operations data outputs comprising: per unit time load profile for EV facility load with contribution from residential load and 
Regarding claims 13 and 30, Lai discloses wherein the one or more input parameters are selected from the group comprising: battery capacity, state of charge upon arrival, facility operating hours, queue management strategy, queue length, waiting time [par. 28], and transition time.
Regarding claims 15 and 32, Lai discloses wherein the optimal planning module comprises a pre-processing module that processes the one or more input parameters and outputs an aggregated or individual EV charging demand profile for input by an optimization module [pars. 54-55; data is first processed to produce a daily demand curve which can then be adjusted via secondary factors]. 
Regarding claims 16 and 33, Lai discloses wherein the EV charging demand profile is adjusted for statistical variance [par. 56, all the collected information can be adjusted “based on the weightings to statistically predict the expected demand”].
Regarding claims 17 and 34, Lai discloses wherein the pre-processing module further generates one or more facility profiles [par. 27, different updated management plans for different stations].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. US PGPUB 2019/0202416 in view of Lee et al. US PGPUB 2019/0184850.
Regarding claims 5 and 22, Lai discloses wherein said instructions when executed by the processor are configured to generate the recommendation by generating solutions in response to mathematical models [par. 17, 26 & 103, calculations] and machine learning [pars. 29, 31 & 56] to determine optimal component sizes [par. 59, determine the size of the battery reserve (“needs 5 fully-charged batteries”)] and control set-points within the EV charging infrastructure [pars. 56-63; determining recommendations for charging stations and power sources].
Lai does not explicitly disclose using convex optimization.
However, Lee discloses an EV charging system that optimizes infrastructure using convex optimization [pars. 58 & 64-65].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lai to further include  using convex optimization for the purpose of providing a unique optimal solution, as taught by Lee (par. 65).
Regarding claims 6 and 23, Lai discloses wherein said instructions when executed by the processor are configured to generate the recommendation to support a selected objective optimization goal with respect to the EV charging infrastructure  [pars. 56-63; determining recommendations for charging stations and power sources].
Lai does not explicitly disclose utilizing objective functions.
However, Lee discloses an EV charging system that optimizes infrastructure utilizing objective functions [pars. 58-59 & 108-109].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lai to further include utilizing objective functions for the purpose of providing a unique optimal solution, as taught by Lee (par. 59).
Regarding claims 7 and 24, Lee as applied in claims 6 and 23, respectively, discloses wherein said objective function comprises a deterministic algorithm in which uncertainty in any input parameters is not considered when modeling the system [par. 58, objective function is quadratic and constraints are linear].
Regarding claims 8 and 25, Lee as applied in claims 6 and 23, respectively, discloses wherein said objective function comprises a stochastic algorithm that accounts for uncertainty in at least a portion of the input parameters [par. 58, objective function is quadratic and constraints are quadratic or polynomial-time solvable].
Regarding claims 12 and 29, Lai does not explicitly disclose wherein said business model data output is selected from the group of business model data outputs comprising: suggested pricing schemes, financial analysis of the EV charging infrastructure, cash flow with respect to the EV charging infrastructure, and net present value of the EV charging infrastructure.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lai to further include wherein said business model data output comprises suggested pricing schemes for the purpose of considering real-time electricity prices, as taught by Lee (par. 318).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 14, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein said charging schedules are generated from the controlling module based on short term forecasting, rolling unit commitment, optimal dispatch and error correction for 
Claim 31 recites similar limitations as claim 14, and would therefore be allowable for the same reasons as claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klabjan US PGPUB 2012/0203726 discloses a system for optimizing the placement of charging infrastructure for electric vehicles [figs. 4-8].
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859